                     Case 1:21-cv-02318-VEC Document 24
                                                     23 Filed 07/26/21 Page 1 of 2
                                                                                 1




                                              MEMO ENDORSED
                                            USDC SDNY
Aaron N. Solomon, Esq.
ASolomon@kdvlaw.com                         DOCUMENT
                                            ELECTRONICALLY FILED
Taylor M. Ferris, Esq.
TFerris@kdvlaw.com
                                            DOC #:
                                            DATE FILED: 7/26/2021

                                                      July 26, 2021

       VIA ECF
       District Judge Valerie E. Caproni
       United States District Court
       Southern District of New York
       40 Foley Square
       New York, New York 10007

                 Re:     Luis Arellano et al. v. Highline Construction Corp. et al.
                         Case No.: 21-cv-2318-(VEC)                    _____________________

       Dear Judge Caproni:

               This firm represents the defendants, Highline Construction Group, LLC and Mark Dobbin
       (collectively referred to hereinafter as “Defendants”), in the above-referenced matter.

                The parties have made significant progress towards the completion of the settlement
       agreement but require additional time to finalize, sign and complete the necessary settlement
       paperwork, as well as prepare the letter motion seeking Court approval. As such, we write this
       letter, jointly with counsel for Plaintiffs, to respectfully request that the deadline to file a motion
       for approval of the settlement be extended from July 28, 2021 until August 13, 2021 and to adjourn
       the Court Conference set for July 30, 2021, to any date of the Court’s choosing after August 13,
       2021 should the agreement not be timely filed. This is the first request for an extension of this
       deadline.

                 We thank Your Honor for all courtesies extended.
                                             Respectfully submitted,
                                             Kaufman Dolowich & Voluck, LLP



                                                      Taylor M. Ferris

       Cc:       All Counsel of Record (via ECF)
       4848-6611-8387, v. 1
  Case 1:21-cv-02318-VEC Document 24 Filed 07/26/21 Page 2 of 2

Application GRANTED. The settlement agreement is due by
August 13, 2021. If no agreement is filed by August 13, 2021, a
conference will be held on August 20, 2021 at 10:00 a.m. The
parties must appear for the conference by dialing 888-363-4749,
using the access code 3121171 and the security code 2318. The
conference scheduled for July 30, 2021 is canceled.

SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                              7/26/2021
